Mellen C. J.
We perceive no distinction in principle between this case and that of Irish v. Webster & al., 5 Greenl. 171. In that case the note was not negotiable ; in the present case it is so. The principal ground is, that the land agent is the servant of the State, making contiacts in behalf of the State. A note made payable to such an agent is, in legal contemplation, payable to the State. In the present case the note has never been negotiated to any one by Irish, if he had any authority to negotiate it; but has been placed in the hands of his successor for the benefit of the State. The defendant must be called.